            Case 1:20-cv-04980-LJL Document 10 Filed 10/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             10/27/2020
                                                                       :
LAURA LANGFORD,                                                        :
                                                                       :
                                    Petitioner,                        :
                                                                       :    20-cv-4980 (LJL)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
DIANA BECK,                                                            :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        Petitioner Laura Langford (“Petitioner”) moves, pursuant to Section 9 of the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 9 et. seq., to confirm an arbitral award entered against

Respondent Diana Beck (“Respondent”). See Dkt. No. 2 (“Petition”).

                                               BACKGROUND

        On February 27, 2020, an arbitrator entered an award for Petitioner of exclusive

possession of condominium unit 5D (“Condominium Unit”) in the building known and located at

437 West 38th Street, New York, NY. See Dkt. No. 2, Ex. A at 4. The arbitrator also awarded

Petitioner a lien against Respondent’s ownership interest in the Condominium Unit, in the

amount of $35,619.94, for payments for common charges, assessments, and real estate taxes for

the Condominium Unit that Petitioner made on Respondent’s behalf. Id. Finally, the Arbitrator

also awarded Petitioner legal fees and related costs in the amount of $31,288.85, and the costs

and fees for the arbitration, in the amount of $11,012.50. Id. Respondent was directed to pay

those sums to Petitioner within 30 days of the date of the Award. Id. Petitioner alleges that

Respondent has neither paid the sums awarded nor vacated the Condominium Unit.
          Case 1:20-cv-04980-LJL Document 10 Filed 10/27/20 Page 2 of 4




                                           DISCUSSION

       The Second Circuit has instructed that when a party has submitted an uncontested

petition to confirm an arbitral award, the court should treat the petition and accompanying

materials “as akin to a motion for summary judgment based on the movant's submissions.” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). The court must “examin[e] the

moving party's submission to determine if it has met its burden of demonstrating that no material

issue of fact remains for trial.” Id. at 110 (quoting Vt. Teddy Bear Co. v. 1-800 Beargram Co.,

373 F.3d 241, 244 (2d Cir. 2004)) (internal quotation marks omitted). “If the evidence submitted

in support of the summary judgment motion does not meet the movant's burden of production,

then summary judgment must be denied even if no opposing evidentiary material is presented.”

Id. The burden on the petition to confirm an arbitral award is not onerous. “The arbitrator's

rationale for an award need not be explained, and the award should be confirmed ‘if a ground for

the arbitrator's decision can be inferred from the facts of the case.’” Id. (quoting Barbier v.

Shearson Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

       The Court has examined the Petition and the supporting materials and treats them as an

unopposed motion for summary judgment. The Court has subject matter jurisdiction over this

action under 28 U.S.C. § 1332(a). The Petition alleges that Petitioner is a resident of the State of

Nevada and that Respondent is a citizen of the State of new York. Petition 1. Both the amount

in the demand for arbitration and the amount awarded is greater than $75,000. Thus, the

elements for diversity jurisdiction are met. Venue is proper pursuant to 28 U.S.C. § 1391(a)(2)

because a “substantial part of the events . . . giving rise to the claim occurred [and] a substantial

part of property that is the subject of the action is situated” in this District. Moreover, the award

was made in this District. See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 105 (2d Cir. 2005)

(“the FAA's venue provision must be read permissively to allow a motion to confirm, vacate, or


                                                  2
           Case 1:20-cv-04980-LJL Document 10 Filed 10/27/20 Page 3 of 4




modify an arbitration award either where the award was made or in any district proper under the

general venue statute”). The Court has personal jurisdiction over Respondent, who is a resident

of this District.

        Based on a review of the materials submitted by Petitioner and the applicable law, the

Court concludes that “there is no genuine dispute as to any material fact” and that Petitioner is

entitled to confirmation of the Award. Fed. R. Civ. P. 56(a). In addition, the Court finds that

Petitioner is entitled to attorneys’ fees and costs as requested and incurred in connection with this

petition. See Trus. of N.Y.C. Dist. Council of Carpenters Pension Fund v. W.W. Timbers, Inc.,

2020 WL 1922374, at *4 (S.D.N.Y. Apr. 21, 2020) (“Courts ‘have routinely awarded attorneys

fees in cases where a party merely refuses to abide by an arbitrator's award without challenging

or seeking to vacate it through a motion to the court.’”) (collecting cases).

                                          CONCLUSION

        For the reasons stated above, the Amended Petition is GRANTED. The Award is

confirmed, and the Clerk of Court is directed to enter judgment in favor of Petitioner and against

Respondents as follows:

        1. Petitioner is entitled to immediate and exclusive possession of the Property Known as
           Condominium Unit 5D, 438 West 37th Street, New York, NY 10018.

        2. Petitioner shall have a lien against Respondent’s ownership interest in the
           Condominium Unit in the amount of $35,619.94 for unreimbursed common charges,
           assessments and real estate taxes that Petitioner had or may have to make on
           Respondent’s behalf.

        3. Respondent shall pay to Petitioner the sum of attorneys’ fees and related expenses in
           the amount of $31,288.85.

        4. Respondent shall reimburse Petitioner the sum of $11,012.50, representing the costs
           and fees for the arbitration that were awarded by the arbitrator.

        5. Respondent shall reimburse Petitioner for attorneys’ fees and costs incurred in
           connection with the Petition and motion to confirm the award, as well as any costs
           incurred in enforcing the judgment entered by the Court.


                                                  3
          Case 1:20-cv-04980-LJL Document 10 Filed 10/27/20 Page 4 of 4




       The Clerk of Court is respectfully directed to terminate all pending motions, adjourn all

deadlines, and to close the case.



       SO ORDERED.


Dated: October 27, 2020                             __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                4
